STATE OF MICHIGAN

                            COURT OF APPEALS



DTE ELECTRIC COMPANY, formerly known as                      UNPUBLISHED
THE DETROIT EDISON COMPANY,                                  September 29, 2015

              Plaintiff-Appellant,

v                                                            No. 322701
                                                             St. Clair Circuit Court
THEUT PRODUCTS, INC., and JOHN DOE                           LC No. 13-001035-NF
INSURANCE COMPANY,

              Defendants-Appellees.


Before: GADOLA, P.J., and JANSEN and BECKERING, JJ.

BECKERING, J. (concurring).

       I concur in result only.



                                                      /s/ Jane M. Beckering




                                           -1-